Citation Nr: 0109966	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  95-41 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.  

Entitlement to Department of Veterans Affairs Dependency and 
Indemnity Compensation benefits under the provisions of 38 
U.S.C.A. § 1318 (West 1991 & Supp. 2000).  

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person or on 
account of being housebound for accrued purposes.  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney

WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967 and from March 1968 to March 1975.  His decorations 
included the Combat Infantryman Badge.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in July 1999, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, for additional development.  
Following the requested development, the RO continued its 
denial of the claimed benefits.  The matter is now before the 
Board for final appellate consideration.  

As reflected below, the claim for Dependency and Indemnity 
Compensation benefits under the provisions of 38 U.S.C.A. § 
1318 (West 1991 & Supp. 2000), which has also been developed 
for appellate review, is rendered moot by the favorable 
action taken herein.  





FINDINGS OF FACT

1.  The veteran died at a private emergency room in December 
1994 at the age of 52.  The cause of death, as listed on the 
Certificate of Death, was asphyxia due to carbon monoxide 
inhalation due to a house fire. No other significant 
conditions contributing to death were noted.  

2.  An autopsy determined that at the time of his death, the 
veteran's blood alcohol level was 0.264 percent.  The coroner 
ruled the veteran's death accidental.  

3.  At the time of his death, service connection was in 
effect for paranoid schizophrenia, which had been rated 100 
percent disabling since January 1990.  

4.  The evidence suggests that the veteran's alcohol abuse 
was a manifestation of his service-connected psychiatric 
disorder, both of which contributed substantially and 
materially to cause his death.  

5.  A rating decision dated February 11, 1991, rated the 
veteran incompetent for VA purposes, effective from that 
date.  

6.  A rating decision dated in March 1991 denied entitlement 
to special monthly compensation based on the need for regular 
aid and attendance or on account of being housebound; it is 
not shown that the veteran was informed of this 
determination, either directly or through a guardian.  

7.  At the time of his death, the veteran had a pending claim 
of entitlement to special monthly compensation based on the 
need for regular aid and attendance or on account of being 
housebound.  

8.  The veteran was actively psychotic and incompetent at the 
time the RO entered its decision in March 1991 and thereafter 
until his death in December 1994, and was in need of the care 
of another person to protect him from the hazards of his 
daily environment.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is warranted.  38 U.S.C.A. § 1310 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (to be codified as amended at 38 U.S.C. § 
5107(b)); 38 C.F.R. §§ 3.102, 3.312 (2000).  

2.  The criteria for special monthly compensation based on 
the need for the regular aid and attendance of another person 
for accrued purposes have been met.  38 U.S.C.A. §§ 1114(l), 
5121(a) (West Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (to 
be codified as amended at 38 U.S.C. § 5107(b)); 38 C.F.R. §§ 
3.102, 3.350(b)(3), 3.352(a), 3.1000(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service connection for cause of death

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2000).  

The record shows that the veteran died at a private emergency 
room in December 1994 at the age of 52.  The cause of death, 
as listed on the Certificate of Death, was asphyxia due to 
carbon monoxide inhalation as a result of a house fire.  No 
other significant conditions contributing to death were noted.  
An autopsy determined that at the time of his death, the 
veteran's blood alcohol level was 0.264 percent.  The coroner 
ruled the veteran's death accidental.  

The record further shows that the fire occurred at the 
veteran's home and apparently was caused by smoking in bed.  
He was found in the kitchen tangled among some dining chairs.  
A neighbor had seen the veteran in the road about 20 minutes 
before the fire began and indicated that he was very drunk.  
This neighbor tried to get the veteran to come out of the 
house when the fire started, but he would not come out.  The 
issue is whether the veteran's death was related to service-
connected disability.  

At the time of his death, service connection was in effect 
for paranoid schizophrenia, which had been rated 100 percent 
disabling since January 1990.  The RO denied service 
connection for cause of death on the basis that any 
attribution of the conduct that led to his death to his 
service-connected paranoid schizophrenia was essentially 
speculative and that the veteran had never claimed service 
connection for alcohol abuse secondary to his service-
connected psychiatric disorder during his life.  In so 
finding, however, the RO acknowledged that the veteran had a 
long history of alcohol abuse that waxed and waned.  The RO 
found that he began drinking four years after his enlistment 
and that his drinking became a problem years later.  The RO 
noted that a March 1983 VA hospital report shows diagnoses 
that included intermittent alcohol abuse, while a March 1988 
VA hospital report indicates that he had quit drinking.  
Subsequent reports indicated that he had problems with 
ethanol dependence.  

The VA hospitalization report showing his admission on 
January 16, 1990, reflects the veteran's chief complaint that 
"I'm hearing voices to kill people."  Although he had a 
history of auditory hallucinations, they had now reached the 
point of being so persistent that he was not able to tolerate 
them.  The Axis I diagnoses at discharge were chronic 
paranoid schizophrenia and ethanol dependence.  It is from 
the date of this admission that his total schedular rating 
was effective.  

It is notable that when the veteran was hospitalized by VA in 
June 1990, it was reported that he "at baseline" had 
auditory hallucinations and that on mental status 
examination, he thought that people were generally out to get 
him.  A history elicited when admitted shows that he was then 
consuming a fifth of whiskey with multiple beers each day.  
His spouse felt that his drinking was precipitated by 
loneliness and "depression" secondary to this.  His spouse 
also suspected that he might be using drugs.  The diagnoses 
on Axis I at discharge were ethanol dependence and chronic 
paranoid schizophrenia; post-traumatic stress disorder was to 
be ruled out.  His prognosis was poor.  In addition, he was 
considered to be incompetent for VA purposes and to require a 
guardian.  

In fact, the veteran had a long-standing history of alcohol 
abuse related to depression and nerves.  In February 1991, he 
was rated incompetent for VA purposes, and steps were taken 
to appoint a guardian for him because he could no longer take 
care of himself.  It is unclear from the record whether a 
guardian was ever appointed.  

The veteran's long-standing alcohol abuse probably cannot now 
be disassociated from the symptoms of psychiatric illness 
that plagued him during the last 20 years of his life with 
ever-increasing intensity.  See Allen v. Principi, No. 99-
7199 (Fed. Cir. Feb. 2, 2001) (an alcohol abuse disorder may 
be considered as evidence of the increased severity of a 
service-connected disability).  It is notable, moreover, that 
when he underwent psychiatric evaluation for a Social 
Security disability determination in May 1982, he was felt to 
be suffering from a chronic schizophrenic disorder, paranoid 
type, manifested in part by autistic thought content and 
relatively poor insight into the nature and extent of his 
illness.  Thus it is that the events that caused his death, 
attributed by the RO essentially to impaired judgment due to 
alcoholic intoxication, might also have been related to the 
paranoia and poor insight and judgment that were essential 
characteristics of his service-connected schizophrenia.  It 
bears repeating that a neighbor tried to get the veteran to 
come out of the house when the fire started, but he would not 
come out.  This is as easily attributable to his long history 
of paranoia and suspicion of others as it is to his 
undoubtedly intoxicated state.  In any case, as indicated 
above, it is at least as likely as not that the veteran's 
alcohol abuse was part and parcel of his service-connected 
psychiatric disorder.  As his death could have been avoided 
had he simply followed the plea of his neighbor to leave his 
burning home, the Board finds that his demise was a 
consequence of symptomatology attributable to his service-
connected disability.  It follows that the appellant's claim 
for service connection for cause of death must be granted.  

The Board notes that the claim for service connection for 
cause of death and the claim for dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318 were 
contained in the same form and received at the same time; 
thus, an issue involving the effective date of the grant of 
benefits is not presented.  The issue of entitlement to 
dependency and indemnity compensation under 38 U.S.C.A. § 
1318 is therefore rendered moot by the favorable disposition 
herein of the service connection claim.  

B.  Entitlement to special monthly compensation at the aid 
and attendance or housebound rate for accrued purposes

Under the law, periodic monetary benefits (other than 
insurance and servicemembers' indemnity) authorized under 
laws administered by VA, to which a payee was entitled at his 
death under existing ratings or decisions, or those based on 
evidence in the file at date of death, and due and unpaid for 
a period not to exceed two 2 years prior to the last date of 
entitlement as provided in 38 C.F.R. § 3.500(g) will, upon 
the death of such person, be paid to his spouse.  38 C.F.R. § 
3.1000(a).  See 38 U.S.C.A. § 5121(a).  See also Ralston v. 
West, 13 Vet. App. 108, 111 (1999) (aid and attendance 
compensation is a periodic monetary benefit contemplated by 
38 U.S.C.A. § 5121(a)).  

The record shows that the RO in March 1991 denied entitlement 
to special monthly compensation based on the need for regular 
aid and attendance or on account of being housebound.  
Although he was consistently informed of the denial of other 
claims over the years, there is no indication that the 
veteran was ever informed of the specific determination 
regarding his entitlement to special monthly compensation, 
either directly or through a guardian.  For a rating decision 
to become final, there must be written notification to the 
veteran and his representative, if any, specifically 
identifying the benefit being denied.  38 U.S.C.A. § 5104(a) 
(West Supp. 2000); Best v. Brown, 10 Vet. App. 322, 325 
(1997).  The provisions of Section 5104(a) were effective 
with respect to decisions rendered by VA after January 31, 
1990.  See Veterans' Benefits Amendments of 1989, Pub. L. 
101-237, § 115(b), 103 Stat. 2062, 2066.  Thus, the veteran's 
claim of entitlement to special monthly compensation based on 
the need for regular aid and attendance or on account of 
being housebound was pending when he died in December 1994.  

As pertinent to this appeal, special monthly compensation is 
payable to individuals who are so helpless as a result of 
service-connected disability that they are in need of the 
regular aid and attendance of another person.  38 U.S.C.A. § 
1114(l); 38 C.F.R. § 3.350(b)(3).  The criteria for 
determining that a veteran is so helpless as to be in need of 
the regular aid and attendance of another person are 
contained in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.350(b)(3).  

Under the provisions of 38 C.F.R. § 3.352(a), the following 
are accorded consideration in determining the need for 
regular aid and attendance:  Inability of the claimant to 
dress or undress himself (herself), or to keep himself 
(herself) ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
that by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances that normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of the claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, that requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to his or her daily 
environment.  

The record demonstrates that the veteran was actively 
psychotic and incompetent at the time the RO entered its 
decision in March 1991 and thereafter until his death in 
December 1994, and was in need of the care of another person 
to protect him from the hazards of his daily environment.  
This fact was demonstrated conclusively when he perished in a 
house fire after failing to heed the entreaties of a neighbor 
to leave the burning building.  Although the latter fact was 
shown by evidence added to the record following the veteran's 
death, the Board deems the evidence to have been on file at 
date of death for purposes of entitlement to accrued 
benefits.  See Hayes v. Brown, 4 Vet.App. 353, 358-61 (1993) 
(in certain circumstances, private records first submitted 
after the veteran's death may be deemed to be in the file at 
date of death for purposes of entitlement to accrued 
benefits).  Indeed, the circumstances of death are inherently 
"of record" at the date of death for this purpose.  It 
follows that the claim of entitlement to special monthly 
compensation at the aid and attendance rate for accrued 
purposes must be granted.  As this is the greater benefit, 
the claim of entitlement to special monthly compensation at 
the housebound rate is moot.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  

Special monthly compensation at the aid and attendance rate 
for accrued purposes is granted, subject to controlling 
regulations governing the payment of monetary benefits.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

